KENNARD, J., Concurring and Dissenting.
I join the majority in upholding defendant’s convictions on the two counts of lewd conduct that were based on acts of fondling his girlfriend’s 11-year-old daughter with “the intent of arousing, appealing to, or gratifying the lust or passions or sexual désires of [himself] or of the child . . . .” (Pen. Code, § 288, subd. (a).)1 This result follows from our decision in People v. Harrison (1989) 48 Cal.3d 321, 324 [256 Cal.Rptr. 401, 768 P.2d 1078], which holds that in a continuous sexual assault on an adult victim, each distinct sex act may constitute a separate statutory violation. As the majority concludes here, the same is true in the case of a child victim: “Each individual act that meets the requirements of section 288 can result in a ‘new and separate’ statutory violation.” (Maj. opn., ante, at pp. 346-347.) I also agree with the majority that defendant has not waived his claims of sentencing error and that the Court of Appeal should have considered those claims. Thus I join fully in the dispositional order remanding this case to the Court of Appeal and directing *359it to reinstate defendant’s convictions on the two counts of lewd conduct based on fondling and to consider defendant’s claims of sentencing error, but otherwise affirming the judgment.
I disagree, however, with the majority’s adoption of a new “waiver” rule requiring trial counsel in future cases to make a contemporaneous objection at the sentencing hearing in order to preserve for appeal a claim of sentencing error.
The majority acknowledges that “there must be a meaningful opportunity to object to the kinds of claims otherwise deemed waived by today’s decision.” (Maj. opn., ante, at p. 356, italics added.) It then states: “TTiis opportunity can occur only if, during the course of the sentencing hearing itself and before objections are made, the parties are clearly apprised of the sentence the court intends to impose and the reasons that support any discretionary choices.” (Ibid., italics added.)
To determine whether the majority’s “tentative ruling” procedure, in which the defense receives its first notice of the proposed sentence at the sentencing hearing, will afford the defense a meaningful opportunity to object, it is necessary to confront the realities of felony sentencing.
A defendant’s aggregate sentence is comprised of the terms imposed by the trial court for the individual counts and for any enhancements. There are a myriad of sentencing choices that, depending on the circumstances and nature of the choice made, may require an adequate statement of reasons— for instance, imposing a state prison term rather than granting probation to a defendant who is statutorily eligible for probation; rejecting a recommendation that a minor be committed to the California Youth Authority rather than sentenced to prison (see People v. Jones (1988) 46 Cal.3d 585, 602 [250 Cal.Rptr. 635, 758 P.2d 1165]); imposing other than the middle term for an offense or enhancement for which a range of three terms is authorized; requiring the defendant to serve the terms on different counts consecutively rather than concurrently; when sentencing to consecutive terms for certain offenses, imposing a full consecutive term (see § 667.6, subd. (c)), rather than one-third of the middle term (see § 1170.1, subd. (a)) on a subordinate count (see People v. Belmontes (1983) 34 Cal.3d 335, 347-349 [193 Cal.Rptr. 882, 667 P.2d 686]); and imposing two or more of certain specified enhancements for a single offense (see § 1170.1, subd. (e)). A trial court’s oral statement explaining the reasons supporting its sentencing choices is generally extemporaneous and discursive, and may be quite lengthy. In complex cases involving multiple counts with multiple sentence enhancements, therefore, it may be difficult for trial counsel to immediately identify any deficiencies in the trial court’s oral statement of reasons.
*360Given these realities of felony sentencing, a trial court’s announcement of its proposed sentencing rulings at the sentencing hearing itself, as the majority proposes, will not afford trial counsel the required meaningful opportunity to identify and object to any sentencing error, because counsel will have no time in which to analyze the ruling or to conduct legal research. (Cf. Cal. Rules of Court, rule 232 [granting counsel in civil cases 15 days to file objections to proposed statement of decision].)
In theory, this defect in the majority’s “tentative ruling” procedure could be remedied by having the trial court provide counsel with a detailed written statement of the proposed sentence, with the reasons for each sentence choice, a few days before the sentencing hearing. But this approach is impractical, as the majority implicitly recognizes, because it would impose an onerous burden on our criminal trial courts, which are already overtaxed by the labyrinthine complexities of felony sentencing. Providing notice of intended sentence in advance of the sentencing hearing would lighten the burden at the appellate level by reducing the number of claims of sentencing error that can be raised on direct appeal, but only by disproportionately increasing the burden at the trial level. Because trial courts would have to follow this procedure of providing tentative rulings in all felony cases (even though in most felony cases there is no appeal), the additional time spent at the trial level would more than offset the time saved on appeal.
Rather than expanding the “tentative ruling” procedure to meet due process concerns, the proper solution is not to impose a contemporaneous objection requirement in the first place. When a ruling involves factual matters that can be resolved only at the trial level (such as misstatements by the trial court of facts supporting a given sentence), an appellate court may properly insist on a contemporaneous objection to preserve an issue for review on appeal. But errors of a legal nature (such as dual use of the same fact or the absence of reasons supporting a particular sentence) should be cognizable on appeal even in the absence of an objection in the trial court. This view is faithful to the reasoning of this court’s recent decision in People v. Welch (1993) 5 Cal.4th 228, 235-236 [19 Cal.Rptr.2d 520, 851 P.2d 802]. In that case, this court, in deciding when a defendant must object to a trial court’s imposition of a probation condition, distinguised between factual mistakes appropriate for resolution by trial judges and “clear and correctable legal error” that could be raised on appeal without trial court objection. I would draw that same distinction here with regard to felony sentencing.
For these reasons, while I join in the judgment, I dissent from that part of the majority opinion establishing an absolute waiver rule encompassing virtually all trial court sentencing error, for this rule either will afford no fair *361opportunity for objection or will subject already overextended trial courts to new, time-consuming burdens.
Respondent’s petition for a rehearing was denied March 14,1995, and the opinion was modified to read as printed above.

 further statutory references are to the Penal Code.